Citation Nr: 0737612	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-34 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of injury to the right knee with 
degenerative changes.

3.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of injury to the left knee with 
degenerative changes.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 1981 
and from November 1984 to April 1992.  She had additional 
service in the U. S. Army Reserve from July 1976 to July 
1977, and July 1981 to July 1984, and an additional 
unverified period from April 1992 to a date undetermined in 
the records.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The RO certified the veteran's case on appeal in October 
2004.  The veteran submitted additional medical evidence for 
consideration that was received by the Board in January 2005.  
No waiver for consideration of the evidence was provided.  

The veteran's representative submitted a waiver for 
consideration of the evidence in October 2007.  However, 
because the case is being remanded for additional development 
the RO will have an opportunity to consider the evidence in 
the first instance.

Finally, the veteran was afforded a VA psychiatric 
examination in February 2004.  She informed the examiner that 
she had been employed as a corrections officer for 7 years 
until November 2003.  She did not relate her leaving the job 
to her service-connected disabilities; however, the evidence 
of record does raise the issue of a possible entitlement to a 
total disability evaluation based on individual 
unemployability (TDIU).  As that issue has not yet been 
developed or certified on appeal it is referred to the RO for 
such further development as may be necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board regrets the further delay in the resolution of the 
veteran's claim; however, the evidence of record currently is 
insufficient to allow for a proper appellate review.  
Therefore, the case must be remanded for additional 
development.

The evidence of record relating to the veteran's PTSD is 
limited.  The outpatient treatment records provide little 
information.  The VA examiner of February 2004 noted that the 
veteran had been accepted into a sexual trauma treatment 
program that was to start in approximately April 2004.  Any 
records from that program must be obtained and associated 
with the claims folder.  

The veteran submitted several lay statements during the 
pendency of her appeal that attested to her mood and 
behavior.  One statement, from [redacted] in September 2004, 
said she threatened to kill him with a gun and that the 
police were called.  Further, he stated she was unable to 
work and would not move out of his house.  However, there is 
nothing else of record to support the statement of her 
behavior.  

The veteran should be asked to identify any and all sources 
of treatment for her PTSD since she submitted her claim in 
June 2003.  She should also be asked to provide additional 
information, to include official records, regarding the 
incident with Mr. [redacted] and when this occurred.  Finally, a 
new examination is required to provide a current assessment 
of her disability.  

In regard to the veteran's bilateral knee disabilities, she 
was originally granted service connection for them in April 
1993.  The descriptions of the disabilities were the same as 
the current issues on appeal - residuals of injury to the 
right knee [and left knee] with degenerative changes.  She 
was awarded 10 percent disability evaluations for each knee, 
respectively, in 1993.

The RO has evaluated her knees under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5257.  The provisions of Diagnostic 
Code 5010 provide that traumatic arthritis is to be rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Diagnostic Code 5003 in turn provides that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion of the involved joint.  When, 
however, limitation of motion of the joint involved is not 
compensably disabling under applicable criteria, a 10 percent 
rating is to be assigned for each major joint affected by 
limitation of motion.  

The provisions of Diagnostic Code 5257 allow for a 10 percent 
rating when subluxation or lateral instability is slight.  
Moderate subluxation or lateral instability warrants a 20 
percent rating and severe subluxation or lateral instability 
supports a 30 percent rating. Diagnostic Code 5257.  

A VA examination report of February 2004 provided diagnoses 
of degenerative joint disease of both knees and bilateral 
patella alta with instability.  The Board notes that a 
separate rating for arthritis of a knee joint may be assigned 
when the veteran has arthritis and instability.  The concept 
being that such a rating would be in order where there was a 
musculoskeletal disability not involving limitation of motion 
and a musculoskeletal disability predicated on limitation of 
motion.  See VAOPGCPRECs 23-97, 9-98.  Typically, the 
separate rating is assigned where the primary knee disability 
involves Diagnostic Code 5257, a diagnostic code where the 
disability is not premised on a limitation of motion.

The VA's General Counsel has also issued a precedential 
opinion that provides for the possible assignment of separate 
disability ratings for limitation of flexion and limitation 
of extension involving the same knee joint.  See VAOPGCPREC 
9-2004. In that opinion, the General Counsel said that where 
a veteran has both a limitation of flexion and a limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg. 

In addition to requiring a new VA examination to assess the 
status of her knee disabilities, the veteran's disabilities 
also require consideration of a separate evaluation for 
arthritis and instability.  Neither the May 2004 rating 
decision nor August 2004 statement of the case appears to 
have considered the question of a separate evaluation.  

Finally, the veteran's representative submitted a statement 
in October 2007 wherein it was contended that the veteran's 
bilateral knee disabilities warranted consideration of an 
extraschedular disability evaluation under 38 C.F.R. 
§ 3.321(b)(1) (2007).  This matter must also be addressed on 
re-adjudication of the veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who have treated 
her for the service-connected 
disabilities involved in this appeal.  
After securing the necessary release(s), 
the RO should obtain those records that 
have not been previously secured.  
Specifically, the RO should request any 
records for the veteran's participation 
in a VA sexual trauma program at the VA 
medical center (VAMC) Bay Pines, Florida, 
at any time.  

2.  The veteran should also be asked to 
provide additional information, to 
include any official records if 
available, regarding the incident 
involving Mr. [redacted].  This would 
include the date of the incident.

3.  The veteran should be afforded a 
psychiatric examination in order to 
determine the current manifestations of 
her service-connected PTSD.  All 
necessary tests and studies, including 
appropriate psychological studies (if 
determined to be necessary by the 
examiner), should be conducted in order 
to identify and describe the 
symptomatology attributable to the 
veteran's service-connected disability.  
The report of examination should contain 
a detailed account of all manifestations 
of the disability found to be present.  
The examiner must also comment on the 
extent to which the veteran's disability 
affects occupational and social 
functioning and the veteran's ability to 
obtain and maintain substantially gainful 
employment.  The claims folder with a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
report of examination must include the 
complete rationale for all opinions 
expressed.

4.  The veteran should be afforded an 
examination to determine the nature and 
severity of her service-connected left 
and right knee disabilities.  The claims 
folder must be made available to the 
examiner, in conjunction with the 
examination.  All necessary tests should 
be conducted which the examiner deems 
necessary.  The examiner should review 
the results of any testing prior to 
completion of the report.

In addition to the results of the 
physical examination, the examiner is 
asked to provide an opinion regarding the 
impact of the veteran's knee disabilities 
on her ability to obtain and maintain 
substantially gainful employment.  Any 
opinions expressed by the examiner must 
be accompanied by a competent rationale.  

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal, to include whether consideration 
of an extraschedular disability 
evaluation is in order.  If any benefit 
sought on appeal is not granted, the 
veteran and her representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


